Exhibit 10.1


EXECUTION VERSION






SEPARATION AGREEMENT


This SEPARATION AGREEMENT (the “Agreement”) is hereby made and entered into this
23rd day of March, 2020, by and between Cerecor Inc., a Delaware corporation
(the “Company”), and Dr. Pericles Calias (“Executive”). (The Company and
Executive are sometime referred to herein each as a “Party” and together as the
“Parties.”)


WHEREAS, Executive has been employed by the Company as its Chief Scientific
Officer pursuant to a letter agreement dated on or about July 16, 2018 setting
out the terms and conditions of the Executive’s employment with the Company (the
“Employment Agreement”) and in accordance with that Employment Agreement will be
receiving his 2019 Bonus of
$140,000 on or before March 31, 2020; and


WHEREAS, Executive has elected to resign without Good Reason his employment with
the Company effective as of June 30, 2020 (the “Termination Date”), and in
connection therewith the Company has agreed to provide certain severance
benefits conditioned upon Executive’s execution and non-revocation of this
Agreement and execution and non-revocation of the Second Release (as defined
below); and


WHEREAS, the Parties desire for Executive to continue his employment with the
Company during the period beginning on the date hereof and ending on the
Termination Date (such period is referred to herein as the “Transition Period”);
and


WHEREAS, this Agreement constitutes a general release of claims upon which
Executive’s severance benefits are conditioned, together with the Second
Release, and contains such other terms as are mutually agreed to by the Parties.


NOW THEREFORE, in consideration of the mutual obligations set forth in this
Agreement, along with other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:


1.
Termination of Employment; Final Pay; Transition.



a.
Executive will continue to provide services to the Company during the Transition
Period as an employee of the Company. During the Transition Period Executive
will assist the management of the Company in the transition of his duties to his
successor or other employees of the Company, and will make himself reasonably
available to the management of the Company with respect to such matters he has
knowledge of as reasonably determined by the Company’s Chief Executive Officer
and communicated to the Executive in writing. The Company agrees that Executive
will not be required to come into the office and the assignments will not
interfere with Executive’s other professional or personal obligations. In
consideration of the Executive’s continued employment during the Transition
Period, the Company shall



1

--------------------------------------------------------------------------------




continue to pay the Executive during the Transition Period his current base
salary, payable in accordance with the Company’s payroll policies. In addition,
Executive will continue to be covered under the Company’s employee benefit plans
including its 401k and ESPP plans, policies and arrangements, subject to the
terms and conditions of such plans, policies or arrangements.


b.
Effective as of the Termination Date, Executive’s employment with the Company,
as well as all offices, titles and positions he holds with or for the benefit of
the Company and/or its affiliates, including but not limited to his position as
Chief Scientific Officer, will be terminated. Except as set out in this
Agreement, as provided by the specific terms of a benefit plan or as required by
law, effective as of the Termination Date, all of Executive’s employee benefits
with the Company will terminate. Executive will receive his final paycheck
(minus applicable federal, state and local payroll taxes, and other withholdings
required by law or properly requested by Executive) on the Company’s next
regular pay day following the Termination Date. Executive hereby acknowledges
and agrees that upon receipt of this final paycheck, he will have received all
compensation due to him from the Company for his work through the Termination
Date. Except as expressly provided herein, required by applicable law, or as may
be vested under the Company’s plans, policies and arrangements, after the
Termination Date, Executive will be entitled to no further compensation or
employee benefits from the Company. Executive acknowledges that he has no
entitlement or rights under any severance or similar arrangement maintained by
the Company or any of its affiliates, and except as otherwise provided
specifically in Section 2 of this Agreement, the Company and its affiliates do
not and will not have any other liability or obligation to Executive, including
under the Employment Agreement. The Executive further acknowledges that, in the
absence of his execution of this Agreement and the Second Release, the payments
specified in Section 2 below, would not otherwise be payable.



c.
The severance and other benefits described in Section 2 below are conditioned on
Executive executing the release agreement in the form attached hereto as Exhibit
A (the “Second Release”) prior to the 22nd day following the Termination Date,
and will become payable in accordance with the terms of this Agreement only upon
the Second Release becoming irrevocable.



2.
Separation Benefits. In consideration of Executive’s execution and
non-revocation of this Agreement and the Second Release, the Company will
provide Executive with the following payments and benefits (collectively the
“Separation Benefits”):



a.
Separation Pay. The Company will pay Executive an aggregate amount equal to nine
(9) months of Executive’s Base Salary of $350,000, less current deductions in
place at the Company (the “Separation Pay”), in substantially equal installments
over the nine (9) month period following the Termination Date in accordance with
the Company’s payroll schedule. Such payments will begin on the first customary



2

--------------------------------------------------------------------------------




Company payroll date after the Second Release becomes irrevocable and all
payments shall be made in accordance with the Company’s payroll policies as may
be in effect from time to time. The Separation Pay will be subject to all
applicable federal, state and local payroll taxes, and other withholdings
required by law.


b.
Vesting of Options and Restricted Share Units. All stock options and Restricted
Share Units granted to Executive by the Company shall vest in full as of the
Termination Date, and shall continue to be exercisable until 90 days following
the Termination Date.



c.
Benefits. The Executive acknowledges that he did not participate in the
Company’s health insurance plan, but did participate in the Company’s vision
plan and, therefore, is not eligible for continued health insurance coverage
under federal COBRA law, but is eligible for COBRA for vision insurance, and if
he timely enrolls in COBRA the Company will pay his COBRA payments and any
administrative fee for the nine month severance period for his vision coverage.



3.
Release of Claims. In exchange for the Company’s providing Executive with the
Separation Benefits described above and continuing his employment during the
Transition Period, by signing this Agreement, and unless as excluded below,
Executive releases and forever discharges the Company, as well as its parent
companies, affiliates, subsidiaries, divisions, officers, directors,
stockholders, employees, agents, representatives, attorneys, lessors, lessees,
licensors and licensees, and their respective successors, assigns, heirs,
executors and administrators (collectively, the “Company Parties”), from any and
all claims, demands, and causes of action of every kind and nature, whether
known or unknown, direct or indirect, accrued, contingent or potential, which
Executive ever had or now has, including but not limited to any claims arising
out of or related to his employment with the Company and the termination thereof
(except where and to the extent that such a release is expressly prohibited or
made void by law). The release includes, without limitation, Executive’s release
of the Company and the Company Parties from any claims for lost wages or
benefits, stock options, restricted stock, restricted stock units, compensatory
damages, punitive damages, attorneys’ fees and costs, equitable relief or any
other form of damages or relief. In addition, this release is meant to release
the Company and the Company Parties from all common law claims, including claims
in contract or tort, including, without limitation, claims for breach of
contract, wrongful or constructive discharge, intentional or negligent
infliction of     emotional distress misrepresentation, tortious interference
with contract or prospective economic advantage, invasion of privacy,
defamation, negligence or breach of any covenant of good faith and fair dealing.
Executive also specifically and forever releases the Company and the Company
Parties (except where and to the extent that such a release is expressly
prohibited or made void by law) from: all claims under applicable state laws
prohibiting discrimination, harassment and retaliation and all similar state and
local laws; all claims under laws governing the payment of wages or protection
of workers seeking payment for work performed and any other federal, state or
local



3

--------------------------------------------------------------------------------




statutory and/or common laws governing the payment of wages; and/or and all
claims under federal law based on unlawful employment discrimination, harassment
or retaliation, including, but not limited to, claims for violation of Title VII
of the Civil Rights Act, the Americans with Disabilities Act, the Genetic
Information and Discrimination Act, and the Federal Age Discrimination In
Employment Act (29 U.S.C. § 621 et. seq.)


Executive hereby acknowledges that this release applies both to known and
unknown claims that may exist between Executive and the Company and the Company
Parties. Executive expressly waives and relinquishes all rights and benefits
which he may have under any state or federal statute or common law principle
that would otherwise limit the effect of this Agreement to claims known or
suspected prior to the date he executes this Agreement, and does so
understanding and acknowledging the significance and consequences of such
specific waiver. Provided, however, that nothing in this Agreement extinguishes
any claims or rights Executive may have against the Company for breach of this
Agreement, his vested benefits and/or vested equity. Further, Executive is not
releasing his rights to indemnification and defense, if any.


4.
No Admissions. Executive understands, acknowledges and agrees that the release
set out above in Section 3 is a final compromise of potential claims through the
date of his execution of this Agreement, and is not an admission by the Company
that any such claims exist or that the Company or the Company Parties are liable
for any such claims.



Notwithstanding the foregoing, nothing in this Agreement or the Second Release
prohibits, Executive from filing a charge with, or participating in any
investigation or proceeding conducted by, the U.S. Equal Employment Opportunity
Commission or a comparable state or federal fair employment practices agency;
provided, however, that this Agreement fully and finally resolves all monetary
matters between Executive and the Company and the Company Parties, and by
signing this Agreement, Executive acknowledges that he is waiving any right to
monetary damages, attorneys’ fees and/or costs related to or arising from any
such charge, complaint or lawsuit filed by Executive or on Executive’s behalf,
individually or collectively.


5.
Cooperation. By signing this Agreement, Executive promises and agrees, at all
times after the Termination Date, to cooperate fully with the Company and its
officers, directors, employees, agents and legal counsel in connection with any
claim, complaint, charge, suit or action previously or hereafter asserted or
filed by or against the Company or any of the Company Parties that relates to,
arises out of or is connected directly or indirectly with (i) Executive’s
employment with the Company, (ii) any other relationship or dealings between
Executive and the Company or any of the Company Parties, or (iii) any other
matter relating to the Company or any of the Company Parties. Executive’s
cooperation with the Company shall continue throughout the pendency of any such
claim, complaint, charge, suit or action. Further, Executive promises and agrees
that, in the event he is subject to a valid and enforceable subpoena or court
order that compels



4

--------------------------------------------------------------------------------




his testimony at a trial, hearing or deposition concerning his relationship with
the Company or any other matter relating to the Company or any of the Company
Parties, he will provide reasonable and prompt notice to the Company of this
fact and cooperate fully with the Company prior to and during his testimony, to
the maximum extent possible, consistent with his obligation to provide truthful
testimony. Executive further agrees that, in the event he is named as a
defendant in a legal proceeding resulting from, arising out of, or connected
directly or indirectly with Executive’s employment with the Company, or any act,
omission or conduct occurring during Executive’s employment with the Company, he
will provide reasonable and prompt notice of this fact to the Company. The
Company agrees to reimburse Executive for reasonable out-of-pocket expenses as
reasonably required for such cooperation and consultation.


Notwithstanding the foregoing, nothing in this Agreement or the Second Release
prohibits Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures, and Executive is not required to notify the Company that he has
made such reports or disclosures. The Company agrees that it will take no
adverse action against Executive for truthful statements and testimony and that
it will not seek to obtain any testimony or evidence that is not truthful and
that it will not improperly seek to influence or modify any testimony of
Executive.


6.
Return of Property. As a condition to Executive’s receipt of the Separation
Benefits, Executive shall promptly following the Termination Date and without
delay return all property of the Company in his possession, including, without
limitation, any credit cards, equipment, and all originals and any copies of all
disks, tapes, files, correspondence, data, notes and other documents pertaining
to the Company’s confidential information and proprietary products, customers
and business. Such property shall be in reasonably good condition to the best of
his ability. As Executive works remotely, prior to the Termination Date, the
Company will provide Executive with pre-posted boxes for Executive to use to
satisfy his obligations under this paragraph.



7.
Survival of Employment Agreement Obligations. Executive hereby acknowledges and
agrees that his post-employment obligations under the Employment Agreement,
regarding confidentiality (Section 9a), non-solicit (Section 9c), Inventions
(Section 9e) remain in full force and effect. As to Executive’s obligation not
to compete (Section 9b), Executive agrees to comply with same, but the Company
herein limits those obligations to the area of congenital disorders of
glycosylation. Executive further acknowledges and agrees that he shall abide by
such surviving obligations stated in the Employment Agreement as revised in this
Agreement, and that such obligations are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates and that he received
adequate consideration in exchange for agreeing to those restrictions.



5

--------------------------------------------------------------------------------






8.
Non-Disparagement. Executive agrees that he will not denigrate, defame,
disparage or cast aspersions upon the Company, the Company Parties, their
products, services, business and manner of doing business,; provided, however,
nothing in this Agreement prohibits Executive from providing truthful
information and/or testimony in response to any court order or valid subpoena,
or in connection with any investigation or proceeding conducted by the U.S.
Equal Employment Opportunity Commission or any other authorized state or federal
agency.



9.
Section 409A. The Parties hereby acknowledge and agree that all benefits or
payments provided by the Company to Executive pursuant to this Agreement are
intended either to be exempt from Section 409A of the Internal Revenue Code, or
to be in compliance with Section 409A, and the Agreement shall be interpreted to
the greatest extent possible to be so exempt or in compliance.



10.
Relief and Enforcement. Executive understands and agrees that, in addition to
any other remedies that the Company (or the Company Parties) has at law or in
equity, upon any breach of this Agreement or the Second Release by Executive,
the Company may immediately cease providing any or all of the Separation
Benefits and/or seek recovery of Separation Benefits that have been paid to him
pursuant to Section 2, above. Executive also understands and agrees that if he
violates the terms of Sections 5, 6, 7 or 8 of this Agreement, Executive will
cause injury to the Company and/or one or more of the Company Parties) that will
be difficult to quantify or repair, so that the Company (and/or the Company
Parties) will have no adequate remedy at law. Accordingly, Executive agrees that
if he violates Sections 5, 6, 7 or 8 of this Agreement, the Company (or the
Company Parties) will be entitled as a matter of right to obtain an injunction
from a court of law, restraining Executive from any further violation of this
Agreement. The right to an injunction is in addition to any other remedies that
the Company (or the Company Parties) has at law or in equity.



11.
Assignment. This Agreement may not be assigned by Executive. The Company shall
have the right to assign this Agreement and the Second Release to its successors
and assigns in connection with a change in control or business transaction
requiring a general assignment, and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by and binding upon said successors
or assigns.



12.
No Modifications; Governing Law; Entire Agreement. This Agreement cannot be
changed or terminated orally, and no modification or waiver of any of the
provisions of this Agreement is effective unless in writing and signed by all of
the Parties hereto. The Parties agree that this Agreement is to be governed by
and construed in accordance with the laws of the State of Maryland. This
Agreement, the Second Release and the surviving provisions of the Employment
Agreement, set forth the entire and fully integrated understanding between the
Parties, and there are no representations, warranties, covenants or
understandings, oral or otherwise, that are not expressly set out therein.



6

--------------------------------------------------------------------------------






13.
Right to Revoke. ONCE SIGNED BY EXECUTIVE, THIS AGREEMENT IS REVOCABLE IN
WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION PERIOD”). IN ORDER TO
REVOKE HIS ACCEPTANCE OF THIS AGREEMENT, EXECUTIVE MUST DELIVER WRITTEN NOTICE
TO THE COMPANY AT 540 GAITHER ROAD, SUITE 400, ROCKVILLE, MD 20850, ATTN: CHIEF
EXECUTIVE OFFICER, AND SUCH WRITTEN NOTICE MUST ACTUALLY BE RECEIVED WITH THE
SEVEN (7) DAY REVOCATION PERIOD.



14.
Voluntary Execution.    By signing below, Executive acknowledges that he has
read this Agreement, that he understands its contents and that he has relied
upon or had the opportunity to seek the legal advice of his attorney, who is the
attorney of his own choosing. The parties agree that electronic signatures by
both parties are acceptable.



15.
Miscellaneous.



a.
Should any portion, term or provision of this Agreement be declared or
determined by any arbitrator or court to be illegal, invalid or unenforceable,
the validity of the remaining portions, terms and provisions shall not be
affected thereby, and the illegal, invalid or unenforceable portion, term or
provision shall be deemed not to be part of this Agreement.



b.
The Parties agree that the failure of a Party at any time to require performance
of any provision of this Agreement shall not affect, diminish, obviate or void
in any way the Party’s full right or ability to require performance of the same
or any other provision of this Agreement at any time thereafter.



c.
This Agreement shall inure to the benefit of and shall be binding upon
Executive, his heirs, administrators, representatives, executors, successors and
assigns, and upon the successors and assigns of the Company.



d.
The headings of the paragraphs of this Agreement are for convenience only and
are not binding on any interpretation of this Agreement. This Agreement may be
executed in counterparts.



e.
Executive agrees that he will not apply for reinstatement with the Company or
seek in any way to be reinstated, re-employed or hired by the Company in the
future unless specifically approached by Company management or the Company’s or
its subsidiaries’ or affiliates’ boards of directors regarding re-employment or
re-hiring at a future date.



f.
Counterparts may be transmitted and/or signed by facsimile or electronic mail.
The effectiveness of any such documents and signatures shall have the same force



7

--------------------------------------------------------------------------------




and effect as manually signed originals and shall be binding on the Parties to
the same extent as a manually signed original thereof.


EXECUTIVE HEREBY ACKNOWLEDGES THAT HE HAS BEEN GIVEN A PERIOD OF AT TWENTY-ONE
(21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT OR UNTIL APRIL 14, 2020.
EXECUTIVE IS HEREBY ADVISED BY THE COMPANY IN WRITING TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT.


[Signature page follows.]










8

--------------------------------------------------------------------------------





SIGNATURE PAGE TO SEPARATION AGREEMENT


IN WITNESS WHEREOF, each of the Parties hereto acknowledges having read and
understood the contents and effect of this Agreement and has executed this
Agreement freely and with full authority duly given, all as of the date first
above written.


 
 
 
 
 
 
 
 
CERECOR INC.
 
 
 
 
 
 
 
 
 
By: /s/ Michael Cola
 
 
 
 
Name: Michael Cola
 
 
 
 
Title: CEO
 
 
 
 
 
 
 
 
 
DATE: March 25, 2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
By: /s/ Dr. Pericles Calias
 
 
 
 
Name: Dr. Pericles Calias
 
 
 
 
 
 
 
 
 
DATE: March 24, 2020
 





